                Case 5:19-cv-00145-XR-HJB Document 1-1 Filed 02/15/19 Page 1 of 6


Pro Se 2 (Rev. 12/16) Complaint and Request for Injunctici                                                              R   EC E        I   V..E   D

                                        UNITED STATES DISTRICT COURT                                                        FE      1       52019
                                                                         for the                                    ©rk.     LJ.    DI$TtC1CLERK
                                                                                                                   W$TRN 01$ RIC',QF TEXAS
                                                             Western District of Texas   []
                                                             ____CL_ Division
                  MARGARET HOFFHINE                                            L9C A1fl45R(to   befilled in by the Clerk's Office

                              Flainhff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plainttffs cannotfit in the space above,
please write "see attached" in the space and attach an additional
page with thefull list of names.)
                                  -v-                                    11
CRAIG J. GARANSUAY; GRANSUAY GROUP, INC;
RACHELL JOHNSON; MHC SOUTHWIND, LLC., and
            DOES 1 to 50, Inclusive


                             Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with the full list of names)



                                    COMPLAINT AN]) REQUEST FOR INJUNCTION

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                   MARGARET HOFFHINE
                                Street Address                         120 LYDICK LANE
                                City and County                        KERRVILLE, KERR COUNTY
                                State and Zip Code                     TX 78028
                                Telephone Number                       N/A
                                E-mail Address                         N/A


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (f known). Attach additional pages if needed.

                                                                                                                                            Page 1 of 6
               Case 5:19-cv-00145-XR-HJB Document 1-1 Filed 02/15/19 Page 2 of 6

Pro Se 2 (Rev. 12116) Complaint and Request for Injunction


                    Defendant No. 1
                               Name                               CRAIG J. GARANSUAY
                               Job or Title (ifknown)             RYAN C. REED, AAL
                                Street Address                   2161 NW MILITARY HIGHWAY, SUITE 400
                               City and County                   SAN ANTONIO, BEXAR COUNTY
                               State and Zip Code                TX 78213
                               Telephone Number                  (210) 222-9494
                               E-mail Address        (([known)
                                                                 rreed@pulmanlaw.com

                    Defendant No.2
                               Name                              GARANSUAY GROUP, INC.
                               Job or Title (([known)            RYAN C. REED, AAL
                               Street Address                    2161 NW MILITARY HIGHWAY, SUITE 400
                               City and County                   SAN ANTONIO, BEXAR COUNTY
                               State and Zip Code                TX 78213
                               Telephone Number                  (210) 222-9494
                               E-mail Address (([known)          rreedpuImanIaw.com

                    Defendant No.3
                               Name                              RACHELL JOHNSON
                               Job or Title (([known)            RYAN C. REED, AAL
                               Street Address                    2161 NW MILITARY HIGHWAY, SUITE 400
                               City and County                   SAN ANTONIO, BEXAR COUNTY
                               State and Zip Code                TX 78213
                               Telephone Number                  (210) 222-9494
                               E-mail Address       (([known)    rreed©pulmanlaw.com


                   Defendant No. 4
                              Name                               MHC SOUTHWIND, LLC.
                              Job or Title     (([known)         RYAN C. REED, PAL
                              Street Address                     2161 NW MILITARY HIGHWAY, SUITE 400
                              City and County                    SAN ANTONIO, BEXAR COUNTY
                              State and Zip Code                 TX 78213
                              Telephone Number                   (210) 222-9494
                              E-mail Address (([known)           rreedpuImanIaw.com



                                                                                                       Page 2 of 6
               Case 5:19-cv-00145-XR-HJB Document 1-1 Filed 02/15/19 Page 3 of 6


Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


H.        Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction?         (check   all that apply)
                     JFederal question                            El Diversity of citizenship

          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question
                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                     28 U.S.C. SECTION 1331, and Article Ill, U.S. Constitutional Rights



         B.         If the Basis for Jurisdiction Is Diversity of Citizenship
                     1.        The Plaintiff(s)

                               a.         If the plaintiff is an individual
                                          The plaintiff, (name) N/A                                            , is a   citizen of the
                                          State of (name)


                               b.         If the plaintiff is a corporation
                                          The plaintiff, (name) N/A                                              is incorporated
                                         under the laws of the State of (name)
                                          and has its principal place of business in the State of (name)



                               (If more than one plaintiff is named in the complaint, attach an additional page providing the
                               same information for each additionaiplaintiff)

                    2.         The Defendant(s)

                               a.        If the defendant is an individual
                                         The defendant,      (name) N/A                                         is a citizen of
                                         the State of (name)                                                 Or is a citizen of
                                          (foreign nation)



                                                                                                                              Page 3 of 6
                Case 5:19-cv-00145-XR-HJB Document 1-1 Filed 02/15/19 Page 4 of 6


Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction




                                b.         If the defendant is a corporation
                                           The defendant,    (name)   GARANSUAY GROUP, INC.                ,   is incorporated wider

                                           the laws of the State of (name)                                               and has its
                                           principal place of business in the State of (name)
                                           Or is incorporated wider the laws of (foreign nation)     N/A
                                           and has its principal place of business in (name)       N/A


                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                                The Amount in Controversy

                                The amount in controversythe amount the plaintiff claims the defendant owes or the amount at
                                stakeis more than $75,000, not counting interest and costs of court, because (explain):
                                PER 28 USC, 1331-1446, INCLUDING, BUT NOT LIMITED TO, INDIVIDUAL CIVIL RIGHTS
                                 PERTAINING TO THE CONSTITUTION OF THE UNITED STATES, FEDERAL JURISDICTION
                                 IS APPLICABLE AND JUSTIFIED AS THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.
                                 SAID AMOUNT IS DETERMINED TO BE $995, 000.00.



III.       Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
          was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
          including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
          claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
          needed.

           A.         Where did the events giving rise to your claim(s) occur?
                      120 LYDICK LANE, KERRVILLE, TX 78028




           B.         What date and approximate time did the events giving rise to your claim(s) occur?
                      All events have taken place since the original date of purchase contracts - last three years, following the
                      Mortgage Meltdown disaster circa 2011. Cause(s) of action exist from both mortgage note and deed of
                      trust: E.g., A cloud on all title actions exist due to no definitive claimant of home ownership of the note
                      (s), again, due to the divergent paths taken by both the mortgage note and by the deed of trust.




                                                                                                                             Page 4 of 6
               Case 5:19-cv-00145-XR-HJB Document 1-1 Filed 02/15/19 Page 5 of 6


Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


          C.         What are the facts underlying your claim(s)? (For example:   What happened to you? Who did what?
                      Was anyone 'else involved? Who else saw what happened?,

                      Plaintiff's Denial of Right to Due Process and constitutional rights per improper illegal mortgage
                      company procedures, both servicing through an independent broker/realtor, and otherwise including, but
                      not limited to: improper noticing for mortgage note and deed activities. (I.e., Divergent paths for both
                      stipulate relevant causes of action). This action cites: Fraud, Negligence, Tax Evasion, and
                      Misrepresentation attributed to Defendants' multiple violations of ignoring proper loan procedures and/or
                      documents. Cause(s) of action exist from paths taken by the mortgage note(s) and deed of trust,
                      therefore leaving Plaintiff no ownership rights. All homeowners were treated as tenent/renters.




IV.        Irreparable Injury

           Explain why monetary damages at a later time would not adequately compensate you for the injuries you
           sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
           could not be measured.
              Defendants' claim extate or interest in the real property described in this Complaint adverse to that of Plaintiff,
          and absent a valid trustee's deed, now set forth as an Absentee Trustee's Deed, as the existence of any valid
          trustee's deed which could benefit Defendants would be null and void, and in favor of Plaintiff, thereby effecting
          the necessary cancellation of said deed as Defendants' claims are without any merit. Later compensation
          therefore is moot, and will only injure pilaintif further. Again, cause(s) of action exist from divergent paths taken
          by both the mortgage note and the deed of trust; E.g., A cloud on all title activity exists due to no definitive
          claimant of ownership of the note(s), due to divergent paths taken by both the mortgage note and by the deed of
          trust.




V.         Relief

           State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
           arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
           the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
           punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
           punitive money damages.
               Plaintiff realleges, and incorporates by reference, all preceeding allegations implemented in this Complaint as
          fully set forth herein. Defendants' claim estate or interest in real property described in this Complaint adverse to
          that of Plaintiff, and absent a valid trustee's deed, now set forth as an Absentee Trustee's Deed, as the existence
          of any valid trustee's deed which could benefit Defendants would be null and void, and in favor of the Plaintiff,
          thereby effecting the necessary cancellation of said deed as Defendants' claims are without any right, and which
          Plaintiff now requests; E.g., With no valid trustee's deed. Defendants' have no legal right, title, or interest in real
          property which is the subject matter of this action, and is more commonly known as: 120 Lydick Lane, Kerrville,
          TX 78028.
               Accordingly, Plaintiff also seeks monetary and punitive damages in the amount of $995,000.00.




                                                                                                                          Page 5 of 6
                Case 5:19-cv-00145-XR-HJB Document 1-1 Filed 02/15/19 Page 6 of 6


Pro Se 2 (Rev. 12/16) Complaint and Request for injunction



VI.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where caserelated papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                      Date of signing:                       02/14/2019


                      Signature of Plaintiff
                      Printed Name of Plaintiff               MAR'ARETr HOFFW.IE

           B.         For Attorneys

                      Date of signing:


                      Signature    of Attorney                N/A
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm
                      Street Address
                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                        Page 6 of 6
